PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Kim, Jong Won et. al.
Application No. 16/210,629
Filing Date: December 5, 2018
Attorney Docket No. KIMM0118PUSA
For: CLOUD SERVICE SYSTEM

:
:
:	DECISION ON PETITION
:
:
:

 

This is a decision on the petition under 37 CFR 1.182, filed February 17, 2021, to expedite consideration of the concurrently filed petition under 37 CFR 1.55(f), filed January 12, 2021, to accept a certified copy of the foreign application. 

The petition under 37 CFR 1.182 is granted, to the extent that the petition fee of $210 has been received.   

A grantable petition under 37 CFR 1.55(f) must include:
	
1)	A certified copy of the foreign application, unless previously filed,
2)	A showing of good and sufficient cause for the delay, and
3)	The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition 
is granted.

The Office acknowledges receipt of a certified copy of foreign Application No. KR 10-2017-0165889 received on December 3, 2019.1   

This application is being referred to the Office of Data Management to await a response to the Notice of Allowance and Fee(s) Due mailed January 6, 2021.





Data Management at (571) 272-4200. 



/ANDREA M SMITH/
Andrea Smith
Lead Paralegal Specialist, Office of Petitions                                                                                                                                     


    
        
            
        
            
    

    
        1 A certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, in an original application under 35 U.S.C. 111(a) filed on or after March 16, 2013, except as provided in paragraphs (h), (i), and (j) of this section. See 37 CFR 1.55(f).